Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/22. While claims 7 and 8 depend from a claim that was not elected, Examiner will examine such but treat the claims as if they depend from claim 6 (based on antecedent basis) while noting antecedent basis issues and further noting that in examining such, examiner makes no concessions as to the validity of the original restriction. It appears this is a claims drafting oversight made by Applicant and examiner is affording Applicant the benefit of the doubt that such is in fact a claims drafting mistake.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are indefinite because there is no antecedent basis for “the track system” in claim 15 from which the claims purport to depend from. Examiner will examine the claims to depend from claim 6 but notes an amendment is required to place the claims in compliance with 35 USC 112. 
Claim 10 is indefinite because it is not clear what the metes and bounds are of the term “mostly” as recited. The term is a relative term and is not described in the specification such that one of ordinary skill in the art is informed of what would and what would not constitute “mostly.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130082846 to McKinley et al. (“McKinley”).
Regarding claim 1, McKinley discloses a track system for traction of a vehicle, the track system comprising: a plurality of wheels 60; and a track 46 mounted around the wheels (as evident from Fig. 2), the track comprising a ground-engaging outer surface (as evident from Fig. 2) and an inner surface opposite to the ground-engaging outer surface (as evident from Fig. 2); wherein the track system comprises a sensor 12 configured to sense deterioration of a component of the track system (see [0030], ln 10; [0031], ln 1-8).
McKinley does not disclose the track as being elastomeric. Morawitz discloses an elastomeric track assembly with sensors to determine wear ([0004], last sentence; and [0015]). It would have been obvious to one of ordinary skill in the art to incorporate a rubber track for the non-descript track of McKinley with the motivation of minimizing damage to the surface that the tracked vehicle is traversing. 

Regarding claim 2, McKinley in view of Morawitz discloses the track system of claim 1, wherein the component of the track system is the track (see [0030], ln 10; [0031], ln 1-8).

Regarding claim 3, McKinley in view of Morawitz discloses the track system of claim 1, wherein the component of the track system comprises the sensor ([0031], ln 1-16). Examiner interprets this claim to set forth the deterioration of a part of the sensor per se. 

Regarding claim 4, McKinley in view of Morawitz discloses the track system of claim 2, wherein the track comprises the sensor ([0031], ln 1-16).

Regarding claim 5, McKinley in view of Morawitz discloses the track system of claim 1, wherein the deterioration of the component of the track system comprises degradation of the component of the track system ([0031], ln 1-16).

Regarding claim 6, McKinley in view of Morawitz discloses the track system of claim 1, wherein the sensor is configured to detect the deterioration of the component of the track system by detecting an electrical change in the component of the track system ([0031], ln 1-16, more specifically ln 10-16).

Regarding claim 7, as best understood, McKinley in view of Morawitz discloses the track system of claim 15, wherein the electrical change in the component of the track system includes a change in electrical current flowing through at least a portion of the component of the track system ([0031], ln 1-16, more specifically ln 10-16). Examiner notes that the open or closed characteristic of a circuit results in “a change in electrical current flow” as claimed. 

Regarding claim 8, as best understood, McKinley in view of Morawitz discloses the track system of claim 15, wherein the electrical change in the component of the track system includes a change in voltage across at least a portion of the component of the track system  ([0031], ln 1-16, more specifically ln 10-16). Examiner notes that the open or closed characteristic of a circuit results in “a change in electrical current flow” as claimed. 

Regarding claim 9, McKinley in view of Morawitz discloses the track system of claim 1, wherein the deterioration of the component of the track system comprises degradation of the given one of the wheels (see [0030], ln 10; [0031], ln 1-8; namely a roller assembly).

Regarding claim 10, as best understood, McKinley in view of Morawitz discloses the track system of claim 1, wherein the sensor is configured to mostly remain inactive and to issue a signal indicative of the deterioration of the component of the track system in response to an event activating the sensor ([0031], ln 1-16; specifically in the event of closing the electrical circuit).

Regarding claim 11, McKinley in view of Morawitz discloses the track system of claim 1, wherein the sensor is configured to close an electrical circuit in response to an event activating the sensor ([0031], ln 1-16, more specifically ln 10-16).

Other Relevant Art: Examiner also notes US 20150081166 disclosing a sensor for track assemblies that senses wear due to, for example, a change in “resistance value[s] associated with the resistance member” ([0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617